DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17, & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Tal et al. (US coor20130296845 A1), hereinafter Bar-Tal.
Regarding claim 1, Bar-Tal discloses a method of identifying an end expirium ([0008], [0042], & [0043]), the method comprising: (i) identifying an initial end expirium prior to ablation ([0041], [0042], & [0043]; Figure 3—elements 66 & 68) ; (ii) determining catheter velocity ([0047]-[0051]; Figure 4—element 84; the processor measures the displacement between successive locations of the catheter and divides by the time increment between the locations to find the velocity of motion of the catheter); and (iii) identifying an estimated end expirium during ablation among a plurality of end expiriums when the catheter velocity is less than a predetermined velocity ([0008] & [0047]-[0051]; if the measured velocity is above a specified threshold, the catheter may be considered unstable; assessing stability includes measuring changes in the location of the probe during application of energy while compensating for variations in a position of the heart due to respiration), and a location of the estimated end expirium is less than a predetermined distance from a location of the initial end expirium ([0047]-[0051]; Figure 4—element 82; position stability filter; processor measures changes in location of catheter during ablation, after compensating for respiratory movement, position stability filter 82 requires that the variation of the location over a predefined minimum ablation time be no greater than a predefined maximum distance).
	Regarding method claim 2, Bar-Tal discloses all of the limitations of claim 1, as described above.
	Bar-Tal further discloses wherein the predetermined velocity is 5 mm/second ([0049]; Figure 4—element 84; 10mm/second)
	Regarding method claim 3, Bar-Tal discloses all of the limitations of claim 1, as described above. 
	Bar-Tal further discloses wherein the predetermined distance is 3 mm ([0061]; the location stability may be set to a value between 0 and 8mm).
	Regarding method claim 4, Bar-Tal discloses all of the limitations of claim 1, as described above. 
	Bar-Tal further discloses setting an ablation tag at the estimated end expirium ([0006], [0007], [0009], [0027], [0045], & [0047]-[0051]; when a site satisfies the filter criteria the processor 40 assigns the site to a specific position in the 3D space, if there is some residual variation in measured catheter coordinates, following respiration compensation, during ablation, the processor chooses a particular coordinate location to be marked).
	Regarding method claim 5, Bar-Tal discloses all of the limitations of claim 1, as described above. 
	Bar-Tal further discloses determining a period between the initial end expirium and ablation when the catheter velocity is greater than the predetermined velocity ([0026] & [0047]-[0051]; Figure 4—elements 82 & 84; a velocity filter is used to detect loss of stability; the processor measures the displacement between successive locations of the catheter and divides by the time increment between the locations to find the velocity of motion of the catheter, if the velocity is above a specified threshold the catheter is considered unstable; the position stability filter 82 requires that the variation of the location over a predefined minimum ablation time be no greater than a predefined maximum distance).
	Regarding method claim 6, Bar-Tal discloses all of the limitations of claim 5, as described above. 
	Bar-Tal further discloses setting an ablation tag at a first position during ablation when the period is greater than a predetermined length ([0007], [0026], [0047], [0048]).
	Regarding method claim 7, Bar-Tal discloses all of the limitations of claim 5 as described above. 
	Bar-Tal further discloses setting an ablation tag at the initial end expirium when the period is less than a predetermined length ([0006], [0007], [0009], [0027], [0045], & [0047]-[0051]; when a site satisfies the filter criteria the processor 40 assigns the site to a specific position in the 3D space, if there is some residual variation in measured catheter coordinates, following respiration compensation, during ablation, the processor chooses a particular coordinate location to be marked).
Regarding method claim 9, Bar-Tal discloses all of the limitations of claim 1, as described above.
Bar-Tal further discloses wherein the estimated end expirium is identified independent from respiration indicators ([0031], [0042], & [0043]; the system uses a magnetic field sensor (not shown) within the distal end of the catheter, the processor 40 processes signals in order to determine the position coordinates of the distal end of catheter).
	Regarding method claim 10, Bar-Tal discloses all of the limitations of claim 1, as described above. 
	Bar-Tal further discloses wherein the estimated end expirium is identified among the plurality of end expiriums based on the estimated end expirium having a lowest catheter velocity for a longest period of time among the plurality of end expiriums ([0042], [0043], [0047]-[0049]).
Regarding claim 11, Bar-Tal discloses a system for identifying an end expirium, the system comprising: a catheter configured to be inserted into a cavity of a patient ([0029]; Figure 1—element 24); at least one sensor configured to detect a position of the catheter ([0031]; magnetic field sensor (not shown), magnetic position sensing is used to determine position coordinates of the distal end of the catheter 24); and a processor configured to identify an estimated end expirium during ablation when a velocity of the catheter is less than a predetermined velocity ([0042], [0043], & [0047]-[0049]; Figure 3—element 66; Figure 1—element 40; Figure 4—element 84), and a location of the estimated end expirium is less than a predetermined distance from a location of an initial end expirium prior to ablation ([0047]-[0049]; Figure 4—element 82).
	Regarding claim 12, Bar-Tal discloses all of the limitations of claim 11, as described above.
	Bar-Tal further discloses wherein the predetermined velocity is 5 mm/second ([0049]; Figure 4—element 84).
	Regarding claim 13, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the predetermined distance is 3 mm ([0061]; the location stability may be set to a value between 0 and 8mm).
	Regarding claim 14, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the at least one sensor is configured to detect respiration indicators, and the processor is configured to identify the estimated end expirium without relying on the respiration indicators ([0031] & [0050]-[0052]); .
Regarding claim 15, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the processor is further configured to provide an ablation tag at the estimated end expirium ([0006], [0007], [0009], [0027], [0045], & [0047]-[0051]; when a site satisfies the filter criteria the processor 40 assigns the site to a specific position in the 3D space, if there is some residual variation in measured catheter coordinates, following respiration compensation, during ablation, the processor chooses a particular coordinate location to be marked).
Regarding claim 16, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the processor is further configured to determine a period between the initial end expirium and ablation when the catheter velocity is greater than the predetermined velocity, and set an ablation tag at a first position during ablation when the period is greater than a predetermined length ([0006], [0007], [0009], [0027], [0045], & [0047]-[0051]; when a site satisfies the filter criteria the processor 40 assigns the site to a specific position in the 3D space, if there is some residual variation in measured catheter coordinates, following respiration compensation, during ablation, the processor chooses a particular coordinate location to be marked).
Regarding claim 17, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the processor is further configured to determine a period between the initial end expirium and ablation during which the catheter velocity is greater than the predetermined velocity, and is configured to set an ablation tag at the initial end expirium when the period is less than a predetermined length ([0006], [0007], [0009], [0027], [0045], & [0047]-[0051]; when a site satisfies the filter criteria the processor 40 assigns the site to a specific position in the 3D space, if there is some residual variation in measured catheter coordinates, following respiration compensation, during ablation, the processor chooses a particular coordinate location to be marked).
Regarding claim 19, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the processor is configured to identify the estimated end expirium among the plurality of end expiriums based on the estimated end expirium having a lowest catheter velocity for a longest period of time among the plurality of end expiriums ([0042], [0043], [0047]-[0049]).
Regarding claim 20, Bar-Tal discloses all of the limitations of claim 11, as described above. 
	Bar-Tal further discloses wherein the processor is configured to identify the end expirium solely based on catheter movement data ([0031], [0042], [0043], & [0047]-[0049]).
Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal in view of Swanson et al. (US 5853409 A), hereinafter Swanson.
Regarding method claim 8, Bar-Tal discloses all of the limitations of claim 1, as described above.
Bar-Tal further discloses wherein the ablation uses radiofrequency signals ([0030]).
Bar-Tal does not disclose the radio frequency signals having an output power of 90 watts.
Swanson teaches a device and method for tissue ablation using radiofrequency ([Col. 1, lines 27-34] & [Col. 3, lines 38-44]; Figure 1—element 14), wherein the ablation uses radiofrequency signals having an output power of 90 watts ([Col. 11, lines 42-46]; Figure 1—element 12).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation method of Bar-Tal, to include the teachings of Swanson, as described above, as both references and the claimed invention are directed toward cardiac ablation. As disclosed by Swanson, when the system is used for cardiac ablation the generator typically is conditioned to deliver up to 150 watts of power at a radio frequency of 500kHz ([Col. 11, line 42-45]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the radio frequency signals, of Bar-Tal, to have a power of 90Watts, as taught by Swanson, as such a modification would provide a radiofrequency signal delivered at a power that is typical for cardiac ablation. 
Regarding claim 18, Bar-Tal discloses all of the limitations of claim 11, as described above.
Bar-Tal further discloses wherein the catheter is configured to ablate using radiofrequency signals ([0030]).
Bar-Tal does not explicitly disclose the radiofrequency signals having an output power of 90 watts.
Swanson teaches a device for tissue ablation using radiofrequency ([Col. 1, lines 27-34] & [Col. 3, lines 38-44]; Figure 1—element 14), the radiofrequency signals having an output power of 90 watts ([Col. 11, lines 42-46]; Figure 1—element 12).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation device of Bar-Tal, to include the teachings of Swanson, as described above, as both references and the claimed invention are directed toward cardiac ablation. As disclosed by Swanson, when the system is used for cardiac ablation the generator typically is conditioned to deliver up to 150 watts of power at a radio frequency of 500kHz ([Col. 11, line 42-45]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the radio frequency signals, of Bar-Tal, to have a power of 90Watts, as taught by Swanson, as such a modification would provide a radiofrequency signal delivered at a power that is typical for cardiac ablation.
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794